Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7-9,11,13,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradier(FR2712300) in view of Hojnoski (US 4558639)

	Regarding claims 1,9,11,13,16,17, Pradier teaches a system and method for the maturation of wine comprising a tank which is connected to a series of wooden oak barrels which are connected. Pradier teaches that the wine slowly flows from the tank to the wooden barrel then back to the tank. Pradier also teaches the barrel on its side and an inlet and outlet but does not specifically teach that the inlet and outlet are on opposite ends of the barrel(see drawings and abstract). Pradier does not specifically teach the inlet is higher than the outlet. However, since wine is supposedly to readily flow from the inlet to the outlet, it would have been obvious to place the inlet higher than and on an opposite side of the outlet in order to use gravity to assist in the movement of the wine.
Pradier teaches that the barrels contain internal surfaces but does not teach that the internal surfaces form a series of compartments. 
However, Hojnoski teaches an insert for a barrel used for aging wine which divides the barrel into different compartments(abstract, Fig 1-7). Hojnoski teaches that the insert increases the surface area of the barrel which speeds up aging of the wine and increases the color, bouquet and flavor required in the wine(col 3, line 1-7).
Hoknoski further teaches(col 2, line 12-20, line 32-37)
The parameters of the oxidation and extraction reactions occurring during aging of the wine are determined as a function of the surface: volume relationship of the container and its insert and thus may be predicted and controlled reproducibly from batch to batch. A further advantage of the invention is that the time required for wine aging is reduced, accelerated reaction times also being a function of the increased surface: volume relationship.
Any suitable configuration of blades may be used, for example, a plurality of blades extending radially from the center shaft, or a plurality of tiered blades, separated by spacers, fitted onto the center shaft, or any other appropriate arrangement apparent to one skilled in the art may be used.
	It would have been obvious to include the insert of Hojnoski in the barrels of Pradier in order to increase the color, bouquet and flavor of the wine and speed up the wine aging process.  
	Hojnoski does not specifically teach that the barrel comprising a succession of respectively closed-off compartment, openings between said respectively closed-off compartments being limited to alternating ends of succeeding compartments to define a zig-zag flow path through lengths of said succeeding compartments. However, as stated above, Hojnoski teaches that the speed of wine aging and extraction is directly related to the surface area provided in the wine barrel and that “any suitable arrangement of blades may be used”. Therefore, it would have been obvious to adjust the placement of the blades/dividers and movement of the barrel in order to cause the wine to go in a zig-zag flow path in order to extend the path of the wine and increase the contact between the wine and the wooden surfaces to effectively accelerate the aging process. 
	Pradier shows in the drawing that the barrel is much smaller than the tank but does not specifically teach that the barrel is less than fifth of the volume of the tank. However, it would have been obvious to adjust the size of the tank and the barrel depending on how large of a batch of wine is needed. 
	Regarding claim 7, Pradier teaches that the barrel is at a lower level than the top of the tank(see drawing). Therefore, gravity inherently assists in circulation.
	Regarding claim 8, Pradier teaches a pump from the tank to the barrel to assist in circulation(abstract, 2 in drawing). 
Regarding claim 18, Pradier teaches circulation is slow but does not specifically teach it is sufficiently slow to allow for sedimentation from said maturing wine within the tank. However, Hojnoski teaches an insert for a barrel used for aging wine which divides the barrel into different compartments(abstract, Fig 1-7).  Hojnoski teaches that(col 2, line 51-54) 
In wine manufacture low extraction of organic materials from the wood of the barrel and/or insert is required, and is obtained due to the low concentration of alcohol present in wine.
	Therefore, it would have been obvious have the circulation of Pradier be sufficiently slow so that any foreign material from the barrel settles out from the wine. 


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradier(FR2712300) in view of Hoknoski(US 4558639) further in view of Firestone(US 5906151)
Regarding claims 2 and 10, Pradier does not specifically teach that the tank is steel or the barrels are connected in parallel. However, Firestone teaches an apparatus for brewing an alcoholic beverage in which a tank is connected to a series of barrels that are connected in parallel(Fig 1, abstract). Firestone also teaches that the tank is steel(Claim 6). Therefore, it would have been obvious to connect the barrels of Pradier in parallel and make the tank out of steel since this is conventional setup for a wine aging process as taught in Firestone. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,7-11,13,16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791